Title: To Alexander Hamilton from William Ellery, 18 July 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 18, 1791. “… The Light-House has been examined by the Carpenter, who covered it, accompanied by the Surveyor of this Port, and the former reports that the Lead upon the Platform in which the Lanthorn stands, is cracked in several places, that the water passes through the crack and falls upon the Wall and inside Wooden work, & that fifteen pieces of sheet lead three feet long & six Inches wide with necessary nails will secure the platform, and some paint & putty the Lanthorn against rain & snow, and that the whole expence of repairs will amount to about thirty dollars. Please to give me your directions whether the repairs shall be made or not.”
